DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that the newly added amendments are not taught by the previously cited references, but Blair is utilized to teach these features in the current rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2002/0081398) in view of Ishida (US 6045349), Salo (US 4117054), Mehlmann (US 2011/0081553), Tayebi (US 6497833), Blair (US 5370831), and Graab (US 6221462).
As to claim 1, Bennett teaches a sheet production process for producing a thermally deformable plastic sheet having an at least two-color design [Abstract], comprising the steps: extruding a first plastic material into a flowable plastic melt [0042, 0047], and two-dimensionally dispensing the plastic melt of the first plastic material in a first thickness using an extruder die or slot die [0042, 0047, Fig 1]; applying a second scatterable and/or free-flowing plastic material in a defined two- dimensional way and in a defined pattern design using a pattern template to the plastic melt consisting of the first plastic material [0052, 0054, Fig 1]; and calendaring of the plastic melt and simultaneously at least partially impressing the second plastic material applied two-dimensionally and in a pattern design into the first plastic material by means of a calendar assembly [0011, 0047, 0048, 0060, claim 3]; cooling the melt into a solid plastic sheet [0047]. The end product is thermally deformable as both plastics are made of the thermoplastic [Abstract]. Bennett does not explicitly state the particle size of the second plastic material on average corresponds to the final thickness of the plastic sheet, or is thicker by a maximum of 50% and/or thinner, for a minimum of 70%, than the final thickness of the plastic sheet. Bennett teaches that the size of the second plastic material in powder form determines the visual properties of the pattern on the part [0045, 0052, 0054]. Bennett does not explicitly state using 25% of the mass, but notes that the amount of powder added relative to the sheet is what determines color/pattern intensity [0052]. Thus, mass percentage of powder is a results effective variable on color/pattern intensity [0052].  It is well settled that the determination of the optimum value of a result effective variable, in this case layer thickness, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the mass percentage of the powder to 25% of the finished product, as suggested by Bennett, in order to achieve the desired color/pattern intensity.
Bennett teaches calibrating the thickness of the sheet and simultaneously at least partially impressing the second plastic material to the plastic melt consisting of the first plastic material a calendar assembly is provided which has a first, a second and a third calendar roller (8) [Fig 1, 0011, 0047, 0048, 0060, claim 3]. Bennett does not explicitly state that a second and a third calendar roll, wherein the second and third calendar rolls are arranged above one another, together forming a second calibrating stage and the first and second calendar rolls are arranged with a horizontal set-off, together forming a first calibrating stage, and wherein following an extruder die a transport belt assembly is provided and the extrusion of the first plastic material is carried out on the transport belt assembly.
Salo teaches a calendaring roll set [Abstract] wherein the 2nd roll is horizontally offset from the first roll and above the third roll with roll (1 or 2) being the first roll, roll (2 or 3) being the 2nd roll and roll (3 or 4) being the third roll [Fig 1] such that the roll can impart the desired film thickness [col 1 line 5-10 and 55-65, col 2 line 25-64]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Bennett and utilized a 2nd roll horizontally offset from the first roll, as suggested by Salo, as this had ensured that the desired thickness was obtained.
Ishida teaches a plant for producing polymer film wherein the calendaring system [Abstract] state that a second (30b) and a third calendar roll (30c), wherein the second and third calendar rolls are arranged above one another, together forming a second calibrating stage and the first (28) and second calendar (30b) rolls, together forming a first calibrating stage, and the first roll is significantly larger than 2nd and third rolls such that the spread could be placed on the upper side of the 1rst roll [col 8 line 33-48, Fig 5] as this configuration had proven successful at providing a high quality film without wrinkles and good crystallinity[col 1 line 5-12, col 6 line 41-col 7 line 40]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method Bennett and, as suggested Ishida, as this assembly had proven successful at providing a high quality film without wrinkles and good crystallinity.
Tayebi teaches method of coloring the surface of a multilaminate [Abstract] wherein a bottom sheet/film (14) is extruded onto the carrier belt (30) as this allows for control of the thickness of the sheet by changing the speed of the belt and also the film does not adhere to the belt [Fig 1-4, col 1 line 39-col 2 line 12]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Bennett and extruded the material onto a belt, as suggested by Tayebi, in order to control the thickness of the film and using a belt need not result in adherence to the belt.
Bennett does not explicitly state that the particles are applied to the upper side of the first roll.
Graab teaches a method of making floor coverings by scattering particles on a web [Abstract], the scatterer (10) applies the particles to the top of a large first roll (12) to allow for pressing of the particles into the film and obtaining good adherence [col 6 line 10-36]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Bennett and applied the particles at the upperside of the first roller, as suggested by Graab, as this configuration had proven successful at obtaining good adherence to the film.  
Bennett does not explicitly state that the particles are only partially pressed into the film to provide anti-slip properties.
Mehlmann teaches a method of making granite like pattern on a film sheet wherein particles are only partially embedded within the thickness of the sheet in order to prevent slipperiness phrased as non-skid [0038, 0039, 0046, 0009, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Bennett and had the powder be only partially embedded, as suggested by Mehlmann, in order to create a granite patterned article with a non-skid surface.
Bennett does not explicitly state that the scattering device with a hollow template containing an internal space, a tube internal to the scattering device for delivering 2nd plastic material to the internal space.
Blair teaches a method of coating polymeric powder material onto a substrate [Abstract, col 2 line 16-35] using a blower that has an internal space fed by a tube with a conveying screw [col 3 line 61-col 4 line Fig 1] in order to controllably project polymer particles to a substrate [col 3 line 36-50]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the process of Bennett and utilized scattering device with a hollow template containing an internal space, a tube internal to the scattering device for delivering 2nd plastic material to the internal space, as suggested by Blair, as this had proven successful at projecting polymer particles towards a substrate to coat it. 
As to claim 2, Bennett teaches that a differently colored first plastic material is used as said second plastic material [0038, 0043, 0044, claims 4, 13]. 
As to claim 12, Bennett does not explicitly state the tube contains an integrated conveying screw for transporting said 2nd plastic material axially into said hollow template.
Blair teaches a method of coating polymeric powder material onto a substrate [Abstract, col 2 line 16-35] using a blower that has an internal space fed by a tube with a conveying screw [col 3 line 61-col 4 line Fig 1] in order to controllably project polymer particles to a substrate [col 3 line 36-50]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the process of Bennett and utilized scattering device with a tube containing an integrated conveying screw for transporting said 2nd plastic material axially into said hollow template, as suggested by Blair, as this had proven successful at projecting polymer particles towards a substrate to coat it. 
As to claim 13, Bennett does not explicitly state comprising outlet opening on a lower side of said feeding tube through which said second plastic material flows to a knife assembly that coats said second plastic material inside said hollow template before applying said second plastic material to said first plastic material.
Blair teaches a method of coating polymeric powder material onto a substrate [Abstract, col 2 line 16-35] using a blower that has an internal space fed by a tube with a conveying screw that delivers material to the internal space by an outlet on the lower side of the tube and a knife assemble (the unmarked rotary blades) coats at least somewhat the inside of the of the hollow template [col 3 line 61-col 4 line Fig 1] in order to controllably project polymer particles to a substrate [col 3 line 36-50]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the process of Bennett and utilized scattering device with a tube outlet opening on a lower side of said feeding tube through which said second plastic material flows to a knife assembly that coats said second plastic material inside said hollow template before applying said second plastic material to said first plastic material, as suggested by Blair, as this had proven successful at projecting polymer particles towards a substrate to coat it. 
The examiner notes that further specifying the nature of the template (ie that the template rotates and has multiple orifices and when each portion of the template rotates to the bottom the powder exits through multiple orifices)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2002/0081398) in view of Ishida (US 6045349), Salo (US 4117054), Graab (US 6221462), Tayebi (US 6497833), Blair (US 5370831), and Mehlmann (US 2011/0081553), as applied to claims 1, 2, 12, 13 above, and in further view of Nichols (US 2009/0305008).
As to claim 4, Bennett does not explicitly state that the second plastic material penetrates the melt of the first plastic material to a penetration depth of at least about 30% of the thickness of thermally deformable plastic sheet.
Nichols teaches a method of patterning colorant on the surface of an extruded plastic [Abstract, Fig 3] and notes penetration depth is determinant of the scuff resistance and wearability of the color [0070, 0094, 0096]. Thus, penetration depth is a results effective variable on color wearability. Moreover, as the thickness of the article of is .76 cm [0108], greater than 3 mm penetration depth reside within the claimed range [0096]. It is well settled that the determination of the optimum value of a result effective variable, in this case colorant penetration depth, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the penetration depth of the color to greater than 30% of the thickness of the end product, as suggested by Nichols, in order to impart adequate color wearability. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742